Exhibit 10.3

 

April 21, 2011

 

Assured Guaranty Ltd.

30 Woodbourne Ave

Hamilton, Bermuda

 

Dear Sir/Madam:

 

I currently serve as General Counsel of Assured Guaranty Ltd. (the “Company”)
pursuant to the terms of an employment agreement by and between myself and the
Company, Assured Guaranty U.S. Holdings, Inc. and Assured Guaranty Corp., as
amended and restated effective January 1, 2009 (the “Employment Agreement”).

 

In previous discussions with the Company regarding corporate governance, I have
been asked to waive certain rights that I have pursuant to the Employment
Agreement and past practices of the Company.  Effective as of the date of this
letter, I hereby agree as follows:

 

Tax Provisions.  I agree to waive (i) my right, pursuant to Section 9(g) of the
Employment Agreement and past practices of the Company, to receive reimbursement
for my portion of any Federal Insurance Contributions Act (“FICA”) tax and to
receive a gross-up payment for my individual taxes incurred as a result of my
Bermuda housing allowance; and (ii) my right, pursuant Section 9(i) and
Exhibit A of the Employment Agreement, to receive a gross-up payment for any
taxes incurred by me pursuant to Section 4999 of the Internal Revenue Code (or
for any additional taxes incurred by me because of such gross-up payment).

 

Change in Control Provisions.  I agree to waive (i) my right, pursuant to
Section 10(f) of the Employment Agreement, to the acceleration of vesting of my
stock based awards granted on or after April 21, 2011, upon a Change in Control
(as defined in the Employment Agreement); and (ii) my right, pursuant to
Section 10(f) of the Employment Agreement, to any salary continuation, bonus
eligibility and benefits based upon my voluntary resignation (other than a Good
Reason Resignation as defined in the Employment Agreement) within the
twelve-month period following a Change in Control.

 

Except as provided in this letter agreement, the Employment Agreement remains in
full force and effect.

 

Very truly yours,

 

/s/ James M. Michener

 

James M. Michener

General Counsel

Assured Guaranty Ltd.

 

--------------------------------------------------------------------------------